564 F.2d 821
NATIONAL RENDERERS ASSOCIATION et al., Petitioners,v.ENVIRONMENTAL PROTECTION AGENCY and Russell E. Train, asAdministrator, Respondents.
No. 75-1182.
United States Court of Appeals,Eighth Circuit.
Nov. 16, 1977.

Edward W. Warren, Kirkland, Ellis & Rowe, Frederick M. Rowe, Washington, D. C., G. Lane Roberts, Jr., St. Louis, Mo., for petitioners; Philip J. Davis, Kirkland, Ellis & Rowe, Washington, D. C., on the brief.
Lloyd S. Guerci, Edmund B. Clark, Attys., Dept. of Justice, Land & Natural Resources Div., Washington, D. C., for respondents; Peter R. Taft, Asst. Atty. Gen., and Alfred T. Ghiorzi, Atty., Dept. of Justice, Lee E. Caplin, Atty., EPA, Washington, D. C., on the brief.
Before GIBSON, Chief Judge, and HEANEY and WEBSTER, Circuit Judges.

ORDER

1
Upon Petitioners' Motion for Voluntary Dismissal and the Court being fully advised in the premises, it is hereby


2
ORDERED that the instant proceeding for review of the Environmental Protection Agency's standards of performance for new sources in the independent rendering industry be dismissed.  Each party is to bear its own costs.